Citation Nr: 0216947	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-06 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to 
August 1979.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating decision by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied an increased 
(compensable) rating for lumbosacral strain.  A November 
1999 Hearing Officer decision granted a 10 percent rating.  
In February 2001, the Board remanded this claim for further 
development, to include VA examination.  The veteran failed 
to appear to his scheduled VA examination, and the RO has 
returned the case to the Board for further appellate review.


FINDING OF FACT

The veteran failed to report for VA examination without good 
cause being shown.


CONCLUSION OF LAW

The claim for a rating in excess of 10 percent for 
lumbosacral strain is denied as a matter of law.  38 C.F.R. 
§ 3.655(b) (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to a rating in 
excess of 10 percent for his service connected lumbosacral 
strain.  Historically, the RO granted service connection for 
lumbosacral strain in February 1982.  At that time, the RO 
assigned an initial 10 percent rating.  A March 1983 RO 
decision reduced the evaluation to a zero percent rating.

The current claim for an increased rating was raised by a VA 
Form 21-4138 filing received in October 1998.  At that time, 
the veteran listed his address as [redacted], 
[redacted], MS [redacted].  He confirmed this address by means of VA 
Form 21-4138 filing received in November 1998.  He attended 
a VA examination on November 30, 1998, but the RO denied an 
increased rating by rating decision dated January 1999.  
Statements received by the veteran in February 1999, to 
include his Notice of Disagreement and Application for 
Vocational Rehabilitation (VA Form 28-1900 (JF)), reflected 
his [redacted] address.  For an unknown reason, 
Vocational Rehabilitation & [redacted] in March 
1999.  

In April 1999, the veteran was provided notice to the [redacted] 
[redacted] address that he was scheduled for a hearing before 
the RO in June 1999.  In May 1999, Vocational Rehabilitation 
& Counseling sent the veteran a letter, addressed to [redacted] 
[redacted] address, reflecting that he failed to appear for his 
interview.  This letter was returned as "UNDELIVERABLE AS 
ADDRESSED FORWARDING ORDER EXPIRED."  In June 1999, the 
veteran attended his scheduled RO hearing, and the RO sent 
the veteran a transcript of the hearing later that month.  
This letter was not returned as non-deliverable.

Thereafter, the veteran submitted two Applications for 
Clothing Allowance (VA-Form 21-8679), which he signed on 
July 27, 1999, where he reported his [redacted] address.  
A November 1999 Hearing Officer decision granted a 10 
percent rating.  In February 2001, the Board remanded the 
veteran's claim to the RO to schedule him for VA 
examination.  Subsequent RO correspondence sent to the 
veteran at his [redacted] address was not returned as 
non-deliverable.

The Jackson, MS VA Medical Center (VAMC) then made several 
unsuccessful attempts to schedule the veteran for VA 
examination, but it was discovered by the RO in August 2001 
that the Jackson, MS VAMC was using an old address of 
record; [redacted], [redacted], MS [redacted].  The RO 
notified the [redacted] address.  At that time, the RO 
attempted to contact the veteran by phone, but the phone 
number provided by the veteran had been temporarily 
disconnected.  On August 22, 2001, the Jackson, MS VAMC sent 
the veteran notice to his [redacted] address that his VA 
examination had been scheduled on September 10, 2001.  This 
letter informed the veteran that "[f]ailure to keep this 
appointment may result in suspension of your VA check or 
automatic denial of your claim."  The RO's review of the 
veteran's VAMC clinical records on September 1, 2001 showed 
no recent treatment.  The veteran failed to appear for his 
September 10, 2001 examination.  Another attempt by the 
Jackson, MS VAMC to reschedule the veteran for VA 
examination on September 17, 2001 was also unsuccessful.  

On September 25, 2001, the RO sent the veteran a letter to 
his [redacted] address notifying him of the duties and 
responsibilities of both VA and the veteran in developing 
his claim.  See 38 U.S.C.A. § 5103 (West Supp. 2001).  The 
RO further notified the veteran that VA examination was 
necessary to substantiate his claim, and that VA had made 
several efforts to schedule him for VA examination.  See 
38 U.S.C.A. § 5103A (West Supp. 2001).  He was requested to 
cooperate by attending VA examination, and warned that the 
consequences of his failure to cooperate "may include 
denying [his] claim."  See 38 C.F.R. § 3.655(b) (2002).  
This letter was not returned as non-deliverable.

Thereafter, the RO undertook several efforts to determine 
whether the veteran had relocated.  Information from the 
United States Postal Service did not contain the current 
address for the veteran, and a phone call to the only person 
bearing the veteran's name in the greater Jackson area did 
not turn out to be the veteran.  The RO also contacted 
Trustmark National Bank, where the veteran's VA compensation 
checks were direct deposited, and they reported last having 
knowledge of the veteran's [redacted] address.

VA regulations state that, when a claimant fails to appear 
for a scheduled examination pursuant to a claim for an 
increased rating, "the claim shall be denied" unless good 
cause for failure to appear is shown.  38 C.F.R. § 3.655(b) 
(2002) (emphasis added).  The record shows that the Jackson, 
MS VAMC scheduled the veteran for VA examination on 
September 10, 2001, but that the veteran failed to appear.  
He also failed to appear at a rescheduled VA examination on 
September 17, 2001.  The notice of examination was sent to 
his last known address, [redacted], [redacted], MS 
[redacted], as reported by the veteran on numerous occasions 
during the appeal period.  The record fails to disclose any 
good cause for the veteran to fail to appear for his 
scheduled VA examination.

In the normal course of events, the burden lies with the 
claimant to keep VA apprised of his/her current address.  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Before a claim 
will be deemed abandoned, however, VA must demonstrate that 
notice was sent to the claimant's "latest address of 
record."  Ashley v. Derwinski, 2 Vet. App. 307, 311 (1992).  
VA must also examine the file to determine whether the file 
discloses an alternate known address.  Hyson, 5 Vet. App. at 
265.  In this case, the RO sent notice of examination to the 
only address of record reported by the veteran during the 
appeal period.  When this failed, the RO reviewed the claims 
folder which disclosed a May 1999 letter from Vocational 
Rehabilitation & Counseling, sent to a [redacted] address, 
which was returned as "UNDELIVERABLE AS ADDRESSED FORWARDING 
ORDER EXPIRED."  The record also disclosed that attempts by 
the Jackson VAMC to schedule the veteran for VA examination 
by sending notice to an older [redacted] address had been 
unsuccessful. 

As noted by the Court of Appeals for Veteran's Claims, 
"there is no burden on the part of the VA to turn up heaven 
and earth to find [the claimant]."  Hyson, 5 Vet. App. at 
265.  Clearly, the RO did undertake an extensive search for 
possible alternate addresses by researching U.S. postal 
service records, banking records, and telephone book 
records.  The veteran's whereabouts, however, are either 
unknown or the veteran has decided not to appear for the 
requested examination.  At this point in the proceeding, 
there do not appear to be any other possible and plausible 
means to contact the veteran.  The veteran has also been 
advised of the consequences of failing to report for VA 
examination.  In such a situation, the provisions of 
38 C.F.R. § 3.655(b) "dictate" that his claim be denied 
without further adjudication.  Engelke v. Gober, 10 Vet. 
App. 396, 399 (1997).  The claim for a rating in excess of 
10 percent for lumbosacral strain, therefore, is denied as a 
matter of law.  38 C.F.R. § 3.655(b) (2002).

ORDER

A rating in excess of 10 percent for lumbosacral strain is 
denied.



		
	C.W. Symanski
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

